DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CHARLES MONINGER,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-312

                         [November 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ilona M. Holmes, Judge; L.T. Case No.
062004CF002118A88810.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.